


109 HR 6112 IH: Denali National Park and Alaska

U.S. House of Representatives
2006-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6112
		IN THE HOUSE OF REPRESENTATIVES
		
			September 19, 2006
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on
			 Resources
		
		A BILL
		To authorize the exchange of certain lands in Denali
		  National Park in the State of Alaska.
	
	
		1.Short titleThis Act may be cited as the
			 Denali National Park and Alaska
			 Railroad Land Exchange Act of 2006.
		2.DefinitionsIn this Act:
			(1)Federal
			 landThe term Federal land means land under the
			 jurisdiction of the Secretary of the Interior within the boundary of Denali
			 National Park, Alaska, that is identified by the Secretary for exchange
			 pursuant to section 3.
			(2)Non-federal
			 landThe term non-Federal land means land that is
			 identified by the Alaska Railroad for exchange pursuant to section 3, and that
			 is composed of an exclusive-use easement owned by the Alaska Railroad within
			 Denali National Park, including but not limited to the former Denali Park
			 Station Wye track.
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			3.Land
			 exchange
			(a)In
			 generalThe Secretary is authorized to exchange land within
			 Denali National Park with the Alaska Railroad for the purpose of turning
			 railroad trains around near Denali Park Station.
			(b)Conditions of
			 the land exchange
				(1)Equal
			 acreageA land exchange under this section shall be on an equal
			 acre basis, whereby approximately the same amounts of acreage will be conveyed
			 by the Secretary and the Alaska Railroad.
				(2)Total acres
			 exchangedThe total land exchanged under this subsection shall be
			 not more than 25 acres of Federal land and no more than 25 acres of non-Federal
			 land.
				(3)Interest
			 conveyedThe interest conveyed by the Alaska Railroad to the
			 United States under this section shall be the full title and interest received
			 by the Alaska Railroad under the Alaska Railroad Transfer Act of 1982 (45
			 U.S.C. 1201 et seq.). The interest conveyed to the Alaska Railroad by the
			 Secretary under this section shall be subject to the same reservations and
			 limitations under the Alaska Railroad Transfer Act of 1982 as are currently
			 applicable to the non-Federal land being exchanged.
				(4)CostsThe
			 Alaska Railroad shall pay the costs of any land exchange under this section,
			 including the costs of compliance with the National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.), the costs of land surveys, and other reasonable
			 costs to accomplish the exchange.
				(5)Land to be part
			 of WildernessAny non-Federal lands conveyed to the United States
			 under this section that are adjacent to designated wilderness shall be
			 designated as and become part of the Denali Wilderness.
				(6)Other terms and
			 conditionsThe Secretary may require any additional terms and
			 conditions for a land exchange under this section that the Secretary determines
			 to be appropriate to protect the interests of the United States.
				
